TIMET DECLARES DIVIDEND ON 6-3/4% SERIES A PREFERRED STOCK DALLAS, TEXAS February 17, 2011 Titanium Metals Corporation (“TIMET”) (NYSE:TIE) announced today that its board of directors has declared a quarterly dividend of $0.84375 per share on its 6-3/4% Series A Preferred Stock, payable on March 15, 2011 to stockholders of record as of the close of business on March 1, 2011. TIMET, headquartered in Dallas, Texas, is a leading worldwide producer of titanium metal products.Information on TIMET is available on its website at www.timet.com. ·····
